Title: James Madison to Charles Caldwell, 20 September 1826
From: Madison, James
To: Caldwell, Charles


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Sepr 20. 1826
                            
                        
                        I have been long in debt to your politeness for the copy of your "Elements of phrenology" put into the hands
                            of Mr Slaughter, from whom I have but just learned that he was the channel thro’ which it came. My acknowledgements wd.
                            not have been thus delayed, but from my ignorance, till very lately that your movements had terminated in your return to
                            Lexington.
                        Phrenology is a subject which had engaged little of my attention. Your pamphlet has certainly obviated some
                            of the most popular prejudices against the Science, and enabled the uninformed, like myself to take an instructive view
                            of it.
                        It being conceded on all sides, that mind & matter constitute the human being, and that the brain is
                            the part of matter thro’ which in the State of Union the mind exerts itself, the question to be decided is, whether exertion takes
                            place thro’ the entire brain, or any particular portion of it, as a simple origin, or thro’ specific compartments of the
                            brain, corresponding with specific functions of the mind.
                        There can be nothing repulsive in this las[t] supposition; if it be not in itself the more probable one: But
                            turning as it does, on facts & comparisons, these must be sufficiently verified & multiplied, before the
                            doctrine can claim a decided assent. From the talents & industry which appear to be employed in the investigation,
                            and the progress already made in it, a solution of the problem may not be very distant and your little volume is a proof
                            of your adequacy to a liberal participation in the task. I thank you Sir for the information it has afforded me, with a
                            tender of my esteem, & my friendly wishes 
                        
                            
                                J. M.
                            
                        
                    